Citation Nr: 1535451	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  12-04 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a right knee disability. 

2. Whether new and material evidence has been received to reopen a claim for service connection for a left knee disability.

3. Entitlement to service connection for a right knee disability.

4. Entitlement to service connection for a left knee disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from August 1973 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) St. Petersburg, Florida.  

The Veteran testified at a hearing in May 2015 before the undersigned.  A copy of the transcript has been associated with the claims file 

The issues of entitlement to service connection for right and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Evidence associated with the claims file since September 2007 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right knee disability. 

2. Evidence associated with the claims file since September 2007 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left knee disability. 


CONCLUSIONS OF LAW

1. Evidence received since the September 2007 rating decision that denied service connection for a right knee disability, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2015). 

2. Evidence received since the September 2007 rating decision that denied service connection for a left knee disability, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In September 2007, the RO denied the Veteran's claim for service connection for a right knee disability because his disability did not manifest until many years after service.  The RO denied his claim for service connection for a left knee disability because his right knee was not service-connected.  He did not submit a notice of disagreement or submit new and material evidence within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Accordingly, the September 2007 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2015). 

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104(b) (West 2014); King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015). 

In February 2011, the Veteran's VA physician stated that, "[b]ased on the examination/treatment and review of the medical records it is more likely than not that the diagnosed disabilities [the Veteran] sustained are related [to] injury occurred in the service."  Her opinion is conclusory and not accompanied by an explanation or underlying rationale.  However, new evidence raises a reasonable possibility of substantiating the claim if when considered with the evidence already of record, it would trigger the Secretary's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  Id., at 83.  The February 2011 opinion, when read with the rest of the record, provides an indication that the Veteran's knee disabilities might be related to service.  However, the lack of a rationale renders the record insufficient for the Board to adjudicate this claim.  VA's duty to provide an examination is triggered by the new evidence.  

Reopening of the Veteran's claim for service connection for right and left knee disabilities based on the receipt of new and material evidence is therefore warranted.  Shade, 24 Vet. App. 110.

Given the granting of the benefit, any further development or notification action  under the Veterans Claims Assistance Act of 2000 would not avail the Veteran.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).


ORDER

New and material evidence having been received, the claim for service connection for a right knee disability is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for service connection for a left knee disability is reopened; the appeal is granted to this extent only.


REMAND

The AOJ obtained the Veteran's VA treatment records through 2012.  At his May 2015 hearing, he testified that he underwent a knee replacement in June 2013 at a VA medical facility.  The Board has been placed on notice that there are outstanding VA treatment records.  The AOJ must attempt to obtain them.  See Bell v. Derwinski, 2 Vet. App. 611 (1992). 

The Veteran underwent a VA knee examination in October 2010.  With regard to direct service connection for the right and left knees, the examiner's opinion and rationale are adequate.  However, the Veteran also contends that his left knee disability is secondary to his right knee disability.  The October 2010 examiner addressed the causation prong of a secondary service connection claim, but did not provide an opinion with regard to aggravation.  38 C.F.R. § 3.310 (2015).  

If and only if the AOJ grants service connection for the Veteran's right knee disability, an addendum opinion regarding the aggravation prong of a secondary service connection claim is needed for the left knee disability.  

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain any outstanding VA treatment records that may exist, including the records from the Veteran's June 2013 knee replacement surgery.  Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2015).  

2. IF AND ONLY IF the AOJ grants service connection for a right knee disability, return the Veteran's claims file to the examiner who conducted the October 2010 knee examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  

a. The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

c. The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a left knee disability was aggravated beyond its natural progression by the Veteran's right knee disability.  

d. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. The AOJ must review the claims file and ensure that the foregoing development have been completed.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


